                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:18-cv-00465-D

PAUL AND LESLIE MILLER and
NATIONWIDE GENERAL INSURANCE
COMPANY a/s/o PAUL AND LESLIE
MILLER,

       Plaintiffs,

v.

NIBCO, INC.,

       Defendant.



                                  ORDER FOR REMAND

       This matter has come before this Court upon Motion of the Plaintiffs, Paul and Leslie

Miller, with the consent of all parties,   This Court, having reviewed the Motion and the

representations made therein, specifically regarding the amount in controversy, has determined

that it does not now have subject matter jurisdiction over this matter. Therefore, this Court

grants the Plaintiffs' Motion to Remand this case to the North Carolina Superior Court. IT IS SO

ORDERED.



       SO ORDERED. This the ~day of July, 2019




                                                                JAMES.. c. DEVER III
                                                                United States District Judge
